DISMISS and Opinion Filed April 7, 2022




                                    S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-22-00038-CV

                          GEORGE W. LEE, Appellant
                                   V.
                          DISCOVER BANK, Appellee

                On Appeal from the County Court at Law No. 2
                            Collin County, Texas
                    Trial Court Cause No. 002-00254-2021

                         MEMORANDUM OPINION
                     Before Justices Carlyle, Smith, and Garcia
                             Opinion by Justice Smith
      The clerk’s record has not been filed because appellant has not paid the fee

for the record. By letter dated March 11, 2022, we instructed appellant to provide,

within ten days, either written verification that payment or payment arrangements

for the record have been made or written documentation that appellant has been

found to be entitled to proceed without payment of costs. We cautioned appellant

that failure to comply may result in dismissal of the appeal for want of prosecution.

See TEX. R. APP. P. 37.3(b). As of today’s date, appellant has not filed the requested

verification or documentation or otherwise communicated with the Court regarding
the status of the clerk’s record.   Accordingly, we dismiss the appeal for want of

prosecution. See id.




                                           /Craig Smith/
                                           CRAIG SMITH
                                           JUSTICE
220038F.P05




                                         –2–
                                 S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

GEORGE W. LEE, Appellant                  On Appeal from the County Court at
                                          Law No. 2, Collin County, Texas
No. 05-22-00038-CV         V.             Trial Court Cause No. 002-00254-
                                          2021.
DISCOVER BANK, Appellee                   Opinion delivered by Justice Smith.
                                          Justices Carlyle and Garcia
                                          participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

      It is ORDERED that appellee DISCOVER BANK recover its costs of this
appeal from appellant GEORGE W. LEE.


Judgment entered April 7, 2022




                                    –3–